     Case 2:21-cv-01424-RFB-BNW Document 3 Filed 08/02/21 Page 1 of 1




 1

 2                                UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4                                                    ***
 5    Gonzalo Gomez,                                         Case No. 2:21-cv-01424-RFB-BNW
 6                           Plaintiff,
                                                             Order
 7          v.
 8    Rapid Cash, et al.,
 9                           Defendants.
10

11
            Plaintiff submitted initiating documents to this Court on July 30, 2021. ECF No. 1.
12
     Plaintiff did not pay the filing fee for this case or file an application to proceed in forma pauperis.
13
            If Plaintiff is unable to pay the filing fee in this case, Plaintiff must complete an
14
     application to proceed in forma pauperis under 28 U.S.C. § 1915(a)(1) and Local Special Rule
15
     (“LSR”) 1-1. If Plaintiff can pay the filing fee, he must do so.
16
            IT IS THEREFORE ORDERED that the Clerk of the Court must send Plaintiff the
17
     approved form application to proceed in forma pauperis, as well as the document titled
18
     “Information and Instructions for Filing an In Forma Pauperis Application.”
19
            IT IS FURTHER ORDERED that by August 16, 2021, Plaintiff must either: (1) file a
20
     complete application to proceed in forma pauperis in compliance with 28 U.S.C. § 1915(a)(1) and
21
     LRS 1-1; or (2) pay the full $402 fee for a civil action, which includes the $350 filing fee and the
22
     $52 administrative fee. Plaintiff is advised that failure to comply with this order will result in a
23
     recommendation that this case be dismissed.
24
            DATED: August 1, 2021.
25

26
27                                                          Brenda Weksler
                                                            United States Magistrate Judge
28
